Citation Nr: 0124772	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of right knee medial meniscectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John E. Howell, Esq.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought.


REMAND

A preliminary review of the record discloses the veteran's 
contention that his service-connected knee disability has 
deteriorated considerably since the last rating decision in 
December 1999.  Moreover, on his substantive appeal received 
in September 2000, the veteran reported being seen at the VA 
Medical Centers in Effingham, Danville and Indianapolis since 
the rating decision in December 1999.   The claims file does 
not indicate that those records were sought and considered.  
VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
statutory provision as amended applies in this case, as the 
veteran's appeal was pending on the effective date of the 
revised provisions. 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain all records of 
the veteran's VA outpatient treatment 
from the VAMC in Effingham, Danville and 
Indianapolis, as referenced in his VA 
Form 9.  The veteran should also be 
afforded the opportunity to identify any 
other relevant clinical records, 
including the names and addresses of the 
medical care providers.  After securing 
any necessary release(s), the RO should 
obtain these records.

2.  After the above development has been 
conducted, the RO should review the 
claims file to determine whether any 
additional development is required.  Any 
necessary development, including 
affording the veteran a VA examination, 
if necessary, should be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




